      Case 1:18-cv-02055-KMW-GWG Document 163 Filed 09/08/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
DEBORAH FEINGOLD D/B/A
DEBORAH FEINGOLD PHOTOGRAPHY                                  Case No.: 1:18-cv-2055
                                                              (KMW)(GWG)
                                      Plaintiff,

                   -against-                                  DECLARATION OF
                                                              ROBERT GARSON


RAGEON, INC., JOHN DOES 1-4,

                                       Defendants.
---------------------------------------------------------x

I, Robert Garson, hereby declare under penalty of perjury:

1.       I am a member of the Bar of this Court and am a partner at the firm, Garson, Segal,

         Steinmetz, Fladgate LLP, attorneys for Plaintiff, Deborah Feingold d/b/a Deborah

         Feingold Photography in the above-titled action, and I make this declaration based on

         my personal knowledge.

2.       I make this declaration in support of Plaintiff s S pplemental Req est for Damages

         Attorne s Fees and Costs S pplemental Req est .

Defendan s beha ior

3.       On or about April 12, 2018, my partner, Chris Fladgate, contacted me about an email he

         had recei ed from Defendant s CEO Mr Krili sk

4.       Specificall the email contained a photograph of Mr Fladgate s o ng da ghter and

         referred to increasing Mr Fladgate s debt or similar
      Case 1:18-cv-02055-KMW-GWG Document 163 Filed 09/08/20 Page 2 of 3




5.     Prior to moving to New York, I practiced for more than 10 years as a criminal barrister,

       where I both defended and prosecuted criminal matters in various English trial and

       appellate courts.

6.     I took the email sent to Mr. Fladgate to be a threat directed at Mr. Fladgate, his family,

       and to Ms. Feingold.

7.     I suggested that Mr. Fladgate bring this email to the attention of both the Court and the

       police.

Defendan s California co nsel

8.     On Friday, September 4, 2020, I received a telephone call from Arash Beral, who

       informed me that he as RageOn s co nsel in a matter captioned Atari Interactive, Inc.

       v. Defendant, Inc. case No. 2:19-cv-10806 (C.D. Cal, Dec. 20, 2019) which is pending

       before the Central District of California.

9.     Mr Beral as contacting me in m capacit as plaintiff s co nsel in a matter in this

       district captioned Ward v. RageOn, Inc., et al, Case No. 1:19-cv-1935 (S.D.N.Y. Feb. 28,

       2019).

10.    By complete coincidence, both Mr. Fladgate and I represent separate clients who allege

       that their copyright was infringed by RageOn.

11.    In any event, in Ward my client was able to secure an award of statutory damages for

       willful infringement of its copyright plus attorneys fees and costs from Judge Oetken.

12.    During my call with Mr. Beral, he made multiple references to this matter.

13.    On each occasion, I informed Mr. Beral that he should communicate directly with Mr.

       Fladgate if he wishes to discuss this matter with him.
    Case 1:18-cv-02055-KMW-GWG Document 163 Filed 09/08/20 Page 3 of 3




Dated: Bay Harbor Islands, Florida
       September 7, 2020                   Respectfully submitted,

                                           Garson, Segal, Steinmetz, Fladgate LLP


                                     BY:
                                           ROBERT GARSON
                                           164 W EST 25TH STREET, SUITE 11R
                                           NEW YORK, NY 10001
                                           TELEPHONE : (212) 380-3623
                                           FACSIMILE : (347) 537-4540
                                           EMAIL: RG@ GS2LAW.COM
